UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6616


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MAXIMILLIAN ROBBINS FARROW,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cr-00120-LMB-1)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maximillian Robbins Farrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Following his guilty plea, Maximillian Robbins Farrow was convicted of conspiracy

to distribute and to possess with intent to distribute 100 grams or more of heroin, in

violation of 21 U.S.C. §§ 841(a)(1), 846. At Farrow’s September 2017 sentencing, the

district court imposed a 48-month term of imprisonment. Farrow did not appeal the

criminal judgment.      Instead, in April 2019, Farrow filed a self-styled motion for

clarification of the manner in which the court applied the Sentencing Guidelines in his case.

The district court denied this motion on various grounds, and Farrow now appeals that

order.

         Upon review, we discern no error in the district court’s rationale for denying

Farrow’s motion for clarification. Accordingly, we affirm the district court’s order. United

States v. Farrow, No. 1:17-cr-00120-LMB-1 (E.D. Va. Apr. 13, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2